Citation Nr: 9928071	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist.

2. Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right acromioclavicular joint 
with impingement syndrome, right shoulder.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran's DD 214 is not of record.  The veteran reports 
that his service dates were from March 1970 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in pertinent part, granted 
service connection for arthritic changes of the right wrist 
and shoulder with an evaluation of 10 percent and denied 
service connection for hearing loss.  In a timely filed 
Notice of Disagreement the veteran contended that the right 
wrist and shoulder disability should be evaluated separately 
and at a higher level of disability, and that service 
connection was warranted for hearing loss.  In February 1999 
the RO granted separate evaluations for the right wrist and 
shoulder disability, assigning evaluations of 10 and 20 
percent respectively.  The RO continued its denial of service 
connection for hearing loss.

Also in February 1999, the RO granted service connection for 
degenerative joint disease of the right knee.  The veteran 
has not expressed disagreement with the assigned disability 
rating and the effective date.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability]. These issues are therefore not before the Board 
and will be addressed no further herein.

The issue of entitlement to an evaluation in excess of 20 
percent for postoperative residuals of a separated right 
acromioclavicular joint is addressed in a remand order at the 
end of this decision.



FINDINGS OF FACT

1. Current manifestations of the veteran's service-connected 
right wrist disability include complaints of stiffness, 
pain and intermittent activity related discomfort with 
swelling; the left wrist is not fixed in ankylosis and has 
excellent range of motion.

2. The evidence does not show that the veteran has a hearing 
loss disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right wrist have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the issues on appeal will be 
addressed separately.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist.

Initial matter

The Board finds initially that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board also finds that the VA has 
satisfied its statutory obligation to assist the veteran in 
the development of facts pertinent to the veteran's claim for 
an evaluation in excess of 10 percent for residuals of a 
right wrist fracture and on appellate review, the Board sees 
no areas in which further development with regards to this 
claim may be fruitful.  38 U.S.C.A. § 5107(a).

Relevant law and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155;  38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the veteran's 
condition operate to protect veterans against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where, as in this case, claims that have been in continuous 
appellate status since their original assignment of service 
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will generally be 
rated based on limitation of motion of the specific joint 
involved pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010 (1998).

Limitation of dorsiflexion of the wrist to less than 15 
degrees or limitation of palmar flexion to in line with the 
forearm warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).  In every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no percent evaluation, a no 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).

38 C.F.R. §§ 4.40, 4.45 (1998) require that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Consideration of painful motion is also required 
pursuant to the provisions of 38 C.F.R. §§ 4.45, 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual background

Service medical records indicate that the veteran sustained a 
fracture of the right ulnar styloid process in October 1989 
while playing flag football.  November 1989 follow up notes 
show that there was no numbness or tingling in the right 
fingers and that the fingers had full range of motion, 
sensation to contact and good capillary flow.  The assessment 
was fracture right ulnar styloid, stable.  Right wrist x-rays 
showed multiple degenerative changes present in the carpal 
bones suggestive of an old fracture.  Notes from December 
1989 indicated that there was no tenderness and that right 
wrist x-rays showed a well healed fracture.  The cast was 
removed.

The October 1993 record of medical examination notes the 
history of fracture of the right styloid process, treatment 
with a cast, fully healed, no complaints and no sequelae.

The veteran underwent a VA examination in October 1996.  The 
examiner noted complaints of some residual right wrist 
stiffness, although not requiring treatment.  Right wrist 
range of motion was as follows: dorsiflexion to 60 degrees; 
palmar flexion to 50 degrees; inversion to 30 degrees; 
eversion to 10 degrees.  The diagnostic impression was 
history of fracture right wrist.  X-rays showed minimal 
periostitis along the lower end of the right radius 
laterally, no other gross abnormality was seen.

The veteran most recently underwent VA examination in April 
1998.  Subjective complaints of pain and intermittent 
activity related discomfort and swelling mainly noted in a 
circumferential pattern around the wrist area were noted.  
The pain was especially exacerbated by overhead activity, 
repetitive lifting and typing.  No traumatic events other 
than a 1973 motor vehicle accident and the wrist fracture 
were considered traumatic by the examiner.  Examination 
revealed some very mild synovial thickening without effusion.  
Tenderness was located mainly in the mid-carpal region of the 
dorsum.  Range of motion of the fingers and thumb were 
normal.  Excellent range of motion was reported in both 
wrists: right to left palmar flexion 80 degrees; dorsiflexion 
70 degrees; ulnar deviation 15 degrees; and radial deviation 
35 degrees.  Complaints of right wrist pain were noted, 
particularly on radial deviation.  Neurovascular status of 
the hand was intact and there were no signs or symptoms of 
carpal tunnel syndrome.  The diagnosis was degenerative 
arthritis of the right wrist - intercarpal - moderate.  The 
examiner related the injuries to active duty.  Right wrist x-
rays showed mild degenerative changes in the carpal and 
radiocarpal joints.

Analysis

After a review of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent for residuals of a 
right wrist fracture is not appropriate under the schedular 
criteria.  

The veteran's service-connected right wrist disability is 
rated by the RO as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, degenerative arthritis.  Under 
that Diagnostic Code, arthritis will be rated on the basis of 
limitation of motion of the joint involved.  If limitation of 
motion is noncompensable under the appropriate Diagnostic 
Code, a rating of 10 percent may be assigned for each major 
joint affected.

Medical evidence adduced by examination in October 1996 and 
April 1998 showed no evidence of compensable limitation of 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
[limitation of motion of the wrist].  See 38 C.F.R. § 4.71, 
Plate I.  Indeed, the April 1998 VA examiner characterized 
motion of the veteran's wrists as "excellent".  Therefore, 
an evaluation in excess of 10 percent is not warranted based 
on the application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5215.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The only other Diagnostic Code which specifically applies to 
the wrist is 38 C.F.R. § 4.71a, Diagnostic Code 5214 [ 
ankylosis of wrist].  However, because ankylosis of the right 
wrist has not been demonstrated in the medical records, 
rating the veteran's disability under this Diagnostic Code is 
not appropriate.

Governing VA regulations stipulate that functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability such as the veteran's right wrist 
disorder.  See 38 C.F.R. §§ 4.40 and 4.45 (1998); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the 
Board notes the veteran's complaints of stiffness, pain and 
intermittent activity related discomfort with swelling.  
These regulations, however, also require that functional 
impairment be "supported by adequate pathology." 38 C.F.R. § 
4.40 (1998).  The medical evidence of record reveals that 
although the veteran experiences some pain and discomfort, 
right wrist range of motion is full and within normal limits.  
To the extent that there is pain, the medical evidence 
adduced during the course of the examinations reveals that 
impairment of function caused by such pain, if any, is 
minimal.  There is no evidence of muscle wasting or similar 
pathology noted to indicate further diminished function.  
Accordingly, under the circumstances presented in this case 
the Board does not find that assignment of an additional 
disability rating is warranted under 38 C.F.R. §§ 4.40 and 
4.45.

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for his service-connected right 
wrist disability.  The benefit sought on appeal is 
accordingly denied.




CONTINUED ON NEXT PAGE


Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a separated right 
acromioclavicular joint.

Relevant law and regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (1998); cf. Hensley 
v. Brown, 5 Vet. App. 155, (1993).


Well grounded claims

The threshold question as to the veteran's claim for service 
connection for bilateral hearing loss is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present. 38 U.S.C.A. §§ 1110, 1131 (West 1991).   In 
the absence of proof of a present disability there can be no 
valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 


Factual Background

On audiological evaluation at service entrance examination in 
January 1970, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
0
LEFT
5
0
0
-
10

Numerous subsequent audiometric examinations performed during 
service from March 1970 to October 1993 show that no hearing 
loss disability as defined by VA criteria, was demonstrated 
during active duty.  Hearing conservation data reports do 
show that the veteran's work place was the flight line and 
that he was exposed to jet engine noise as a result of his 
military occupational specialty for an unknown portion of his 
active duty.

On audiological evaluation at retirement examination in 
October 1993 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
20
20
10
10
20

The examiner states, as part of the veteran's medical 
history, that the veteran had mild hearing loss at 
frequencies of 500 Hz, 1000 Hz, 4000 Hz and 6000 Hz.  The 
examiner does not refer to VA criteria for hearing loss.

The veteran underwent a VA examination in October 1996.  The 
examiner noted a history of noticeable hearing loss 
approximately 4 to 5 years prior, which the veteran 
attributed to a 24 year exposure to aircraft noise.  The 
veteran denied tinnitus and infection and stated that he has 
no problem with hearing unless he is in an environment with 
background noise.  Examination revealed well-formed external 
ears with no congenital deformity, negative mastoids and 
patent external canals of normal size and configuration with 
no obstruction or foreign body present.  Tympanic membranes 
were easily visualized bilaterally and light reflex was 
preserved.  There was no perforation retraction or evidence 
of infection in either ear and nose and throat were negative.  
Tuning fork testing revealed air conduction greater than bone 
conduction bilaterally.  The diagnostic impression was 
bilateral hearing loss, audiogram pending.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
15
15
10
10
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The report of audiometric testing noted the veteran's history 
of exposure to flight line and machinery noise for 
approximately two years.  The veteran reported some 
lightheadedness and denied tinnitus.

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

As discussed above, in order for service connection to be 
granted, the veteran must initially demonstrate a current 
hearing deficit as provided under the provisions of 38 C.F.R. 
§ 3.385.  Based on the most recently conducted VA audiometric 
examination which took place in October 1996, the veteran's  
hearing acuity failed to meet the threshold requirements of 
38 C.F.R. § 3.385 for establishing hearing impairment under 
VA regulations.  The auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz was not 40 
decibels or greater in either ear; and the auditory 
thresholds for all of the frequencies, 500, 1000, 2000, 3000, 
or 4000 Hertz was less than 26 decibels.  The speech 
recognition scores using the Maryland CNC Test were equal to 
or greater than 94 percent bilaterally.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.

Since the veteran has not presented evidence of a current 
hearing loss disability under 38 C.F.R. § 3.385, his claim is 
not well grounded and is accordingly denied.

Additional matters

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has recently held that 
the obligation exists only in the limited circumstances where 
the claimant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  VA is 
not on notice of any other known and existing evidence which 
would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well-grounded, namely competent medical evidence of a 
current disability.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right wrist is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for hearing loss is denied.


REMAND


Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the right acromioclavicular joint with 
impingement syndrome, right shoulder.


Service medical records show that the veteran injured his 
right shoulder in a May 1973 motor vehicle accident and that 
an open reduction of the right acromioclavicular separation 
with internal fixation by Bosworth screw was performed.  
Service connection for arthritic changes of the right wrist 
and shoulder was initially granted in August 1996.  The 
veteran most recently underwent VA examination in April 1998.  
The veteran reported that overhead activity and repetitive 
lifting exacerbated shoulder pain.  Examination revealed 
tenderness along the anterior acromion and mildly positive 
impingement signs.  In February 1999, the RO granted a 
separate evaluation for the right shoulder disability and 
assigned a 20 percent disability rating.

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.

The Board finds that the most recent VA orthopedic 
examination relating to the veteran's service-connected 
residuals of a separated right acromioclavicular joint did 
not adequately address the criteria required by 38 C.F.R. §§ 
4.40 and 4.45 pursuant to the Court's ruling in DeLuca.  The 
Board also notes that the RO did not discuss the application 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45 with respect 
to the veteran's claim of entitlement to an evaluation in 
excess of 20 percent for the residuals of a separated right 
acromioclavicular joint, and the examiner did not review the 
claims file in conjunction with the examination.  Therefore, 
the case must be remanded for a new VA orthopedic examination 
and for consideration of any pain and excess functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.

Accordingly, the case is REMANDED for the following:

1. The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected right shoulder disability since 
1998.  With any necessary authorization, 
the RO should obtain and associate with 
the claims folder copies of all pertinent 
treatment reports identified by the 
veteran which have not heretofore been 
made part of the claim folder.  Once 
received, these records should be 
associated with the veteran's claims 
folder.

2. The RO should then schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of 
impairment caused by residuals of a 
separated right acromioclavicular joint, 
to include range of motion studies.  The 
veteran's claims folder and a copy of 
this remand must also be made available 
to and reviewed by the examining 
physician in conjunction with the 
requested examination.  The examiner 
should specifically comment on any 
functional loss associated with the 
veteran's service connected residuals of 
a separated right acromioclavicular 
joint, to include any demonstrated 
functional loss caused by pain. The 
report of the examination should be 
associated with the veteran's claims 
folder.

3. Thereafter, the RO should readjudicate 
the issue of entitlement to an evaluation 
in excess of 20 percent for the service 
connected right shoulder disability.  The 
RO should take into consideration the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond. 
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veteran 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

